Citation Nr: 1719205	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  13-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to April 24, 2013, and in excess of 50 percent thereafter, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a service-connected left shoulder disability.

3.  Entitlement to a rating in excess of 20 percent for a service-connected right shoulder disability.


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from June 23, 1998, to December 19, 2008.  However, only his period of active service from June 23, 1998, to September 17, 2006, is considered honorable active duty as his service from September 18, 2006, to December 19, 2008, is considered dishonorable for VA compensation purposes.  He was awarded the Purple Heart Medal and the Bronze Star Medal for his honorable service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

In a January 2017 statement and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wished to withdraw his claims for increased ratings for PTSD, a left shoulder disability, and a right shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for entitlement to increased ratings for PTSD, a left shoulder disability, and a right shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, in a January 2017 statement, the Veteran expressly withdrew his appeal with regard to the issues of entitlement to increased ratings for PTSD, a left shoulder disability, and a right shoulder disability prior to promulgation of an appellate decision; hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these specific matters.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are therefore dismissed.


ORDER

The appeal of the claim of entitlement to a rating in excess of 30 percent prior to April 24, 2013, and in excess of 50 percent thereafter, for PTSD is dismissed.

The appeal of the claim of entitlement to a rating in excess of 20 percent for a left shoulder disability is dismissed.

The appeal of the claim of entitlement to a rating in excess of 20 percent for a right shoulder disability is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


